352 F.2d 523
Mary Ann Sigmund Miller WENNIGER, Widow of William W. Millerand Co-Anministratrix of the Estate of William W. Miller,and Lindley G. Miller, Go-Administrator of the Estate ofWilliam W. Miller, Appellants,v.UNITED STATES of America.
No. 15233.
United States Court of Appeals Third Circuit.
Argued Oct. 22, 1965.Decided Nov. 24, 1965.

Edmund N. Carpenter, II, E. N. Veasey, Wilmington, Del.  (Charles F. Richards, Jr., Richards, Layton & Finger, Wilmington, Del., on the brief), for appellants.
Lawrence R. Schneider, Washington, D.C.  (John W. Douglas, Asst. Atty. Gen., Alexander Greenfeld, U.S. Atty., Morton Hollander, Attorney, Department of Justice, Washington, D.C., on the brief), for appellee.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
This case was carefully and fairly tried by the district court.  It contains no substantial error.  The judgment will be affirmed.